ORDER
This matter having been opened to the Court by David E. Johnson, Jr., Esquire, Director, Office of Attorney Ethics, and respondent, MICHAEL G. MOLÉ of CLARK, who was admitted to the bar of this State in 1980, having agreed through counsel to being temporarily suspended from the practice of law, together with the additional relief provided in this Order, and good cause appearing;
It is ORDERED that MICHAEL G. MOLÉ is temporarily suspended from the practice of law, effective immediately, and until the further Order of the Court; and it is further
ORDERED that all funds, if any, presently existing in any New Jersey financial institution pursuant to Rule 1:21-6, shall be restrained from disbursement and shall be transferred to the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that he comply with Rule 1:20-20 governing suspended attorneys.